Citation Nr: 1142302	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  10-10 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served in the National Guard from July to December 1989.  He served on active duty from November 1996 to July 1997, and from December 2004 to January 2006.  He had additional service with the Army Reserve National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated March 2007, the RO denied the Veteran's claim for service connection for a left knee disability.  An August 2008 determination denied service connection left knee and left shoulder disabilities.  The Veteran filed a timely appeal to the Board.

When new evidence is received prior to the expiration of the appeal period, that evidence must be considered to have been filed in connection with the earlier claim.  See 38 C.F.R. § 3.156(b) (2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  The Veteran submitted a claim for service connection for various disabilities, including the left knee and left shoulder, in December 2007.  In addition, private medical records received that month reflect treatment for left knee complaints.  Accordingly, the March 2007 rating decision is not final as to the claim for service connection for a left knee disability.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.
FINDING OF FACT

The competent and probative evidence establishes that a left shoulder disability was not present in service and that arthritis was demonstrated more than one year following the Veteran's discharge from service, and is not etiologically related to service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In letters dated October 2006 and January 2008, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, and his testimony at a hearing before the undersigned. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board notes the RO, in a July 2008 memorandum, determined that the service treatment records for the Veteran's service from December 2004 to January 2006 are not available.  The Board points out, however, that at least some service treatment records from that period have been associated with the claims folder.  In letters dated June and July 2008, the RO requested the Veteran submit any service treatment records in his possession.  The July 2008 letter specifically advised him that his service treatment records were not available for review.  The Veteran has not submitted any service treatment records.

The service treatment records from the Veteran's period of service ending in July 1997 show no complaints or findings pertaining to the left shoulder.  On a report of medical history in June 1997, the Veteran denied having a painful shoulder.  A clinical evaluation of the upper extremities on the separation examination in June 1997 reveals the upper extremities were normal. 

An August 2002 report of medical history reveals the Veteran stated his shoulder was painful, especially at parade rest.  On examination that month, the upper extremities were evaluated as normal.  

On a report of medical history in August 2004, approximately four months prior to his second period of service, the Veteran reported he had intermittent pain in his left shoulder.  There was no specific injury, and the shoulder looked good when he was active.  An examination in August 2004 disclosed the upper extremities were abnormal.  It was indicated there was full, active range of motion of the left shoulder.  Strength was 4+.  It was indicated the Veteran was qualified for retention.

The Veteran was seen in a VA outpatient treatment clinic in November 2008.  A past medical history of chronic left shoulder pain was reported.  In March 2009, the Veteran stated his left shoulder did not bother him much, and the pain was controlled with medication and physical activity.  He reportedly had some limitation of motion, but did not feel any real weakness.  The examining physician wrote a statement indicated the Veteran was being seen for left shoulder pain, and that X-rays revealed arthritis.  

The Board acknowledges the Veteran reported left shoulder pain in August 2002 and again in August 2004.  An examination in August 2002 failed to demonstrate any abnormality involving the left shoulder.  The Board concedes the August 2004 examination, which was not an entrance examination, indicated the upper extremities were abnormal.  However, it is noted that there was full, active range of motion, and strength was 4+.  It is significant to point out that the Veteran's complaints of pain did not occur while the Veteran was on active duty.  In general, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board acknowledges the Veteran's assertions that left shoulder disability is the result of his military service.  The Board notes that he testified at the hearing before the undersigned that his left shoulder started to hurt when he was in Bosnia in 1996 or 1997.  He claims he sought treatment and was given pills for pain.  The Board observes that the report of medical history in June 1997 reveals the Veteran denied shoulder pain, and a clinical evaluation of the upper extremities at that time was normal.  The Board finds the Veteran's allegations regarding his in-service symptoms do not comport with the contemporaneous records.  Hence, they are deemed not credible.  

Moreover, as a lay person, the Veteran is not competent to diagnose arthritis or furnish an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his left shoulder disability is related to service, or that arthritis was documented during service or within one year thereafter.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his left shoulder disability.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a left shoulder disability. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left shoulder disability is denied.


REMAND

The Veteran also asserts service connection is warranted for a left knee disability.  It was noted in August 1993, when he was apparently on National Guard duty, that the Veteran was at his unit working on an air compressor when a ladder fell on his knee.  While the injury was reported, no action was taken because the section sergeant thought the pain would subside.  The Veteran asked for medical analysis the next day since the pain had not subsided.  

The service treatment records from the Veteran's second period of service disclose he was seen in on several occasions in November and December 2005 for complaints of left knee pain.  He related he had run a 15-kilometer race in August.  He denied any acute trauma.  Positive findings revealed slight tenderness to palpation just superior to the patella.  The assessment in December 2005 was prepatellar bursitis.  

Private medical records show the Veteran was seen in August 2006 and reported left knee pain for about one year.  He dated the onset of the pain to a 15 kilometer race he ran.  The assessment was chronic left knee pain, possible chondromalacia.  

The Veteran was afforded a VA examination in April 2008.  The diagnosis was mild degenerative joint disease of the left knee.  In July 2008, the examiner opined that, based on a review of the Veteran's medical records, degenerative joint disease was not caused by or a result of the left knee injury in 1993.  The examiner, however, failed to address whether the Veteran's left knee disability was related to his left knee complaints during service in November and December 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic examination to determine the nature and etiology of the Veteran's current left knee disability.  The examiner should specifically state whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed left knee disability is related to his complaints in service in November and December 2005.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


